Name: Commission Regulation (EC) No 860/96 of 10 May 1996 amending Regulation (EC) No 1430/95 setting export refunds on products processed from fruit and vegetables other than those granted for added sugar
 Type: Regulation
 Subject Matter: international trade;  trade;  cooperation policy;  foodstuff;  trade policy
 Date Published: nan

 No L 116/ 16 HEN Official Journal of the European Communities 11 . 5 . 96 COMMISSION REGULATION (EC) No 860/96 of 10 May 1996 amending Regulation (EC) No 1430/95 setting export refunds on products processed from fruit and vegetables other than those granted for added sugar No 2471 /94, and repealing Regulations (EC) No 2472/94 and (EC) No 2815/95, concerning the interruption of economic and financial relations with the Federal Re ­ public of Yugoslavia (Serbia and Montenegro), the United Nations protected areas in the Republic of Croatia and those areas of the Republic of Bosnia and Herzegovina under the control of Bosnian Serb forces Q, effectively suspends Regulation (EEC) No 990/93 ; whereas the reference to the latter Regulation in the footnotes to the Annex to Regulation (EC) No 1430/95 should therefore no longer stand; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed fruit and vegetables ('), as last amended by Commission Regulation (EC) No 23 1 4/9 5 (2), and in particular Articles 13 (8) and 14 (5) thereof, Whereas Commission Regulation (EC) No 1430/95 (3), as amended by Regulation (EC) No 272/96 (4), fixes the quantities eligible for export licences, other than those applied for in the context of food aid; Whereas Commission Regulation (EC) No 1429/95 of 23 June 1995 on implementing rules for export refunds on products processed from fruit and vegetables other than those granted for added sugars (% as amended by Regula ­ tion (EC) No 341 /96 (% sets up the components for esta ­ blishing the quantities on which export refunds may be paid; whereas, for reasons of transparency, the updated situation concerning those quantities should be brought to the attention of the operators; Whereas, to ensure more dynamic exports of provisionally preserved cherries and preserved cherries, the refund rates for these products should be increased and the proposed quantities reduced as a consequence, within the budget limits originally laid down; Whereas Council Regulation (EC) No 462/96 of 1 1 March 1996 suspending Regulations (EEC) No 990/93 and (EC) HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regultion (EC) No 1430/95 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 1996. For the Commission Franz FISCHLER Member of the Commission ') OJ No L 49, 27. 2. 1986, p. 1 . 2 OJ No L 233 , 30 . 9 . 1995, p. 69. 3) OJ No L 141 , 24. 6. 1995, p. 32. &lt;) OJ No L 36, 14. 2. 1996, p. 15. *) OJ No L 141 , 24 . 6. 1995, p. 28 . &lt; OJ No L 48 , 27. 2. 1996, p. 8 . 0 OJ No L 65, 15. 3. 1996, p. 1 . 11 . 5 . 96 I EN 1 Official Journal of the European Communities No L 116/ 17 ANNEX 'ANNEX Licence issuing period March to June 1996 Period for submission of applications : from 23 February to 21 June 1996 Product (') Productcode Destination code (2) Refund rate (ECU/t net) Licences applied from 23. 2 to 14.5.1996 Licences applied from 1 5 . 5 to 21.6. 1996 Quantities provided (in tonnes) Provisionally preserved cherries 0812 10 00 100 A 62,4 95,0 2 373 Peeled tomatoes 2002 10 10 100 B 70,4 70,4 28 423,619 Preserved cherries 2006 00 31 000 2006 00 99 100 A 141,8 2*15,0 818 Prepared hazelnuts 2008 19 19 100 2008 19 99 100 C 102,3 102,3 2 962,527 Orange juice With a sugar content of not less than 10 ° Brix, but less than 22 ° Brix 2009 11 99 110 2009 19 99 110 C 9,8 9,8 409,703 With a sugar content of not less than 22 ° Brix, but less than 33 ° Brix 2009 11 99 120 2009 19 99 120 C 19,7 19,7 409,703 With a sugar content of not less than 33 ° Brix, but less than 44 ° Brix 2009 11 99 130 2009 19 99 130 C 29,5 29,5 323,521 With a sugar content of not less than 44 ° , but less than 55 ° Brix 2009 11 99 140 2009 19 99 140 C 39,4 39,4 1 229,379 With a sugar content of not less than 55 ° Brix 2009 11 99 150 2009 19 99 150 C 49,3 49,3 5 194,821 (') The full definitions of the eligible products are given in the 'processed fruit and vegetables sector of Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24 . 12. 1987, p. 1 ). (2) The destinations codes are defined as follows : A: All destinations except the countries of North America, B: All destinations except the United States of America, C: All destinations.'